FILED
                             NOT FOR PUBLICATION                            AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERTO NAJERA-LARA,                             No. 11-72647

               Petitioner,                       Agency No. A089-168-800

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Roberto Najera-Lara, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying withholding of removal and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review factual findings for substantial evidence, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s denial of withholding of removal,

because any harm that occurred had no nexus to a protected ground. See Barrios v.

Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Ramos-Lopez v. Holder, 563 F.3d

855, 858-62 (9th Cir. 2009).

      Substantial evidence supports the denial of CAT relief, because Petitioner

failed to establish that it is more likely than not that he would be tortured if he

returns to Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                            2                                     11-72647